DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/11/2022 have been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Amendment
Applicant's amendments/arguments filed on 07/11/2022 with respect to amended independent claim 52 have been fully considered. Based on Applicant's amendments and arguments, the claim objections and 35 U.S.C. 102(a)(2) previously set in the Non-Final Office Action mailed on 05/06/2022 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 52-72 are allowed. Claims 1-51 were canceled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method implemented by a user equipment (UE), the method comprising: determining, by the UE, that a media access control (MAC) entity of the UE will be in Active Time at an expected transmission time of a first wake up signal (WUS), wherein the first WUS indicates if a physical downlink control channel (PDCCH) transmission is expected during a first discontinuous reception (DRX) ON period following the expected transmission time of the first WUS; and deactivating, by the UE, WUS reception of the UE during the expected transmission time of the first WUS before the first DRX ON period in response to determining that the MAC entity of the UE is in the Active Time.
Regarding amended independent claim 52, the closest prior art of Zhou discloses a DRX operation and a WUS operation performed by a UE communicating with a gNB (Zhou, Fig. 32, [0459]-[0460]). The UE determines a MAC entity of the UE being in a DRX active time when a WUS is expected to be received during the wakeup window. Figs. 33-34 of Zhou show that the time to receive the PSCCH (DRX active time) can occur at the same time that a wakeup window where a WUS is expected to be received. In response to detect the WUS, the UE may monitor during the DRX active time for PDCCH, where the DRX active time (DRX On duration) is a period of time following the wakeup window used to receive the WUS. Additionally, based on the determination that the MAC entity of the UE is in a DRX active time, the UE skips monitoring the WUS during the DRX active time.

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method implemented by a user equipment (UE), the method comprising: 
determining, by the UE, that a media access control (MAC) entity of the UE will be in Active Time at an expected transmission time of a first wake up signal (WUS), wherein the first WUS indicates if a physical downlink control channel (PDCCH) transmission is expected during a first discontinuous reception (DRX) ON period following the expected transmission time of the first WUS; and 
deactivating, by the UE, WUS reception of the UE during the expected transmission time of the first WUS before the first DRX ON period in response to determining that the MAC entity of the UE is in the Active Time” as recited in amended independent claim 52 when considering the claim as a whole. The same rationale applies to amended independent claims 60 and 68 disclosing similar features as amended independent claim 52, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473